ICJ_133_NavigationalRights_CRI_NIC_2009-07-13_JUD_01_ME_02_FR.txt.   OPINION INDIVIDUELLE DE M. LE JUGE SKOTNIKOV

raduction]

1. J’ai voté en faveur de la plupart des paragraphes du dispositif.
 pendant, je ne souscris pas au raisonnement de la Cour en ce qui
ncerne plusieurs points importants et suis en désaccord avec elle sur
rtaines des conclusions auxquelles elle est parvenue.


               INTERPRÉTATION DU TERME « COMERCIO »

2. Je conviens que le droit de libre navigation que le Costa Rica tient
  traité de limites de 1858 ne devrait pas être automatiquement inter-
été de manière restrictive au motif qu’il constitue une limite à la
uveraineté dont le Nicaragua a joui sur le San Juan en vertu de cet
 trument. En effet,
  « [s’]il est bien exact que les limites à la souveraineté d’un Etat sur
  son territoire ne se présument pas, il n’en résulte pas pour autant que
  des dispositions conventionnelles instituant de telles limites, telles
  que celles qui sont en cause dans la présente espèce, devraient rece-
  voir pour cette raison une interprétation étroite a priori » (arrêt,
  par. 48).
3. Néanmoins, ainsi que l’a établi la Cour permanente de Justice
ernationale dans l’affaire du Vapeur Wimbledon, une interprétation
trictive s’impose en cas de doute :
  « il n’en résulte pas moins pour l’Etat allemand une limitation impor-
  tante de l’exercice du droit de souveraineté que nul ne lui conteste
  sur le Canal de Kiel ; et cela suffit pour que la clause qui consacre
  une telle limitation doive, en cas de doute, être interprétée restricti-
  vement. Toutefois, la Cour ne saurait aller, sous couleur d’interpré-
  tation restrictive, jusqu’à refuser à l’article 380 le sens qui est com-
  mandé par ses termes formels. Ce serait une singulière interprétation
  que de faire dire à un traité exactement le contraire de ce qu’il dit. »
  (Vapeur Wimbledon, arrêts, 1923, C.P.J.I. série A no 1, p. 24-25.)
Il est manifeste que, dans la présente affaire, une interprétation restric-
e ne serait pas contraire aux termes formels de l’article VI du traité de
58 et ne retirerait pas ce qui a été clairement accordé. Le problème qui
pose à la Cour tient précisément à un manque de clarté quant à l’inter-
étation qu’il conviendrait de donner au terme « comercio ».
4. Dans ces conditions, la Cour aurait dû considérer les intentions des
rties à l’époque de la conclusion du traité, en tenant dûment compte du

                                                                        74

  ncipe bien établi selon lequel les limites à la souveraineté d’un Etat ne
  présument pas.
 5. Les Parties n’ont présenté aucun élément de preuve démontrant que
 Nicaragua et le Costa Rica auraient eu, à l’époque de la conclusion du
  ité, l’intention de conférer au terme « commerce » un sens évolutif. Dès
  s, la Cour aurait dû partir du principe qu’il était improbable que le
 caragua ait agi contre ses propres intérêts en conférant au Costa Rica
 s droits de navigation qui ne correspondaient pas au sens que le terme
 omercio » revêtait à l’époque et qui allaient, tout comme le terme lui-
ême, évoluer et couvrir avec le temps un champ plus large.
 6. La conclusion de la Cour selon laquelle il convient d’interpréter le
  me « commerce » conformément à son sens actuel est sans rapport avec
nterprétation du traité proprement dite. Ni le caractère générique du
  me « commerce », ni la durée illimitée du traité et la pérennité du
gime juridique établi par celui-ci (arrêt, par. 67), n’excluent la possibi-
é que les Parties aient eu l’intention d’accorder au Costa Rica des droits
   navigation définis conformément à ce que recouvrait la notion de
 ommerce » à l’époque de la conclusion du traité. La solution de la
our repose exclusivement sur l’application mécanique de la jurispru-
 nce qui, dans un cas particulier, favorise la prise en considération du
ns évolutif (voir affaire du Plateau continental de la mer Egée (Grèce
 Turquie), arrêt, C.I.J. Recueil 1978, p. 3). Elle passe sous silence la
  isprudence qui, dans d’autres affaires, favorise l’interprétation fondée
 r le sens qu’avait à l’époque pertinente le terme considéré (voir Droit
 s ressortissants des Etats-Unis d’Amérique au Maroc (France c. Etats-
nis d’Amérique), arrêt, C.I.J. Recueil 1952, p. 176 ; Ile de Kasikili/
 dudu (Botswana/Namibie), arrêt, C.I.J. Recueil 1999 (II), p. 1045).
   question de la spécificité de la présente affaire n’est pas abordée. La
our ne tient pas compte du dictum de l’affaire du Vapeur Wimbledon
oir paragraphe 3 ci-dessus) et de la jurisprudence connexe. En consé-
 ence, sa conclusion contrarie le principe selon lequel les limites à la
 uveraineté ne se présument pas.
 7. En 1858, et pendant des dizaines d’années encore, le commerce se
mitait aux échanges de biens. L’édition de 1852 du dictionnaire de
Académie royale espagnole donne pour principale définition de « comer-
o » : « activité et trafic qui s’effectuent par l’achat, la vente ou l’échange
  choses contre d’autres ». Même encore en 1897, la sentence Alexander
 nfirme que le traité de 1858 avait donné au Costa Rica le droit de libre
 vigation « con objetos de comercio » afin qu’il « ait sur l’Atlantique un
 bouché pour l’importation et l’exportation de biens ». Il apparaît que
autres traités commerciaux conclus à l’époque concernaient exclusive-
ent le commerce de biens (voir, par exemple, le traité commercial Volio-
 laya (Costa Rica-Nicaragua) de 1868). Il y a tout lieu de supposer que
 ur les Parties, en 1858, le sens du mot « comercio » se limitait aux
hanges de biens.
 8. Cette conclusion aurait cependant laissé sans réponse la question de
voir si, à l’heure actuelle, le transport des passagers et des touristes est

                                                                           75

uvert par l’article VI du traité de 1858. En vue de répondre à cette
 estion, la Cour aurait dû examiner la pratique des Parties ultérieure-
ent à la conclusion du traité. Ainsi qu’elle l’a rappelé dans l’affaire de
 e de Kasikili/Sedudu, « la Cour elle-même, par le passé, lorsqu’elle a
  amenée à interpréter les dispositions d’un traité, a fréquemment exa-
 né la pratique ultérieurement suivie par les parties dans l’application
  ce traité » (Ile de Kasikili/Sedudu (Botswana/Namibie), arrêt, C.I.J.
 cueil 1999 (II), p. 1076, par. 50).
9. Le Nicaragua présente des éléments qui montrent qu’à l’époque de
conclusion du traité de limites, puis pendant plus d’un siècle, lui seul se
argeait du transport commercial de passagers. Quoi qu’il en soit, il est
anifeste que les activités touristiques du Costa Rica sur le San Juan
 stent depuis au moins dix ans et qu’elles sont considérables. Le Nica-
gua n’a jamais protesté. Il n’en va pas de même de l’accueil qu’il réserve
 x bateaux de la police, qui, a-t-il affirmé à de nombreuses reprises,
ont aucun droit de naviguer sur le San Juan. Non seulement le Nica-
gua a systématiquement autorisé la navigation touristique prise en
arge par des exploitants costa-riciens, mais il l’a aussi soumise à sa
glementation. Cela peut être interprété comme la reconnaissance par le
 caragua de ce que le Costa Rica agissait de plein droit. La position
mmune des Parties à cet égard peut être inférée du mémorandum
accord entre les ministres du tourisme des deux pays sur l’activité tou-
tique dans la zone frontalière du fleuve San Juan, signé le 5 juin 1994.
10. A mon avis, la pratique ultérieure de l’application du traité indique
 e les Parties sont parvenues à un accord en ce qui concerne son inter-
étation : le Costa Rica détient, en vertu du traité de 1858, le droit de
 nsporter des touristes — c’est-à-dire des passagers qui paient un prix
  contrepartie du service rendu. Ce droit du Costa Rica s’étend néces-
 rement au transport de tous les autres passagers qui effectuent un paie-
ent aux transporteurs.


            QUESTIONS LIÉES À LA LIBERTÉ DE NAVIGATION

11. Selon l’arrêt, il faut présumer que les Parties avaient entendu
aintenir au profit des riverains costa-riciens du San Juan un droit mini-
al de navigation afin qu’ils puissent subvenir à leurs besoins essentiels.
   droit peut donc se déduire des dispositions du traité dans son
semble (arrêt, par. 79). De surcroît, pour les mêmes raisons, on peut
duire du traité que le Costa Rica a le droit d’emprunter le San Juan
ec des bateaux officiels (y compris des bateaux de la police) en vue de
urnir aux riverains ce dont ils ont besoin pour faire face aux nécessités
 la vie courante (ibid., par. 84).
12. Je ne suis pas du tout convaincu que le traité de 1858 ait établi
cun autre droit de navigation que celui qui figure à son article VI
 c’est-à-dire le seul article qui traite de la question de la navigation.
13. Bien que je ne souscrive pas au point de vue de la majorité de la

                                                                        76

our selon lequel les riverains costa-riciens jouissent, en vertu du traité,
   droit de naviguer sur le San Juan, je considère que cet instrument n’a
  aucune incidence sur la pratique de ceux-ci consistant à emprunter le
uve pour faire face aux nécessités de leur vie courante. Cette pratique
 it pouvoir se poursuivre et être respectée par le Nicaragua.
 Etant donné le contexte historique de la conclusion du traité et le
 ellé de celui-ci, il est très peu probable qu’en 1858 l’une ou l’autre des
 rties aient pris en considération la population autochtone clairsemée
  cette rive. Le comportement ultérieur du Nicaragua corrobore cette
èse. Le fait que le Nicaragua n’a pas étendu ses dispositions régle-
entaires, comme par exemple celle du visa obligatoire, à la navigation
 otidienne des habitants de la rive costa-ricienne du San Juan montre
 ’il considérait que le régime du traité de 1858 ne concernait pas cette
atique.
 14. Rien ne justifie la conclusion de la Cour selon laquelle le Costa
 ca jouit du droit, même limité, d’emprunter le fleuve avec des bateaux
ficiels afin d’assurer des services aux communautés riveraines.
 Même si l’on présume comme le fait la Cour que les Parties, lorsqu’elles
 nèrent le traité, avaient l’intention de préserver un droit minimal de
 vigation pour les riverains mais décidèrent de ne pas l’inscrire dans le
  te, il reste difficile de comprendre comment ce raisonnement pourrait
nduire à la conclusion qui a été tirée en ce qui concerne les bateaux offi-
 ls. L’utilisation de bateaux officiels aux fins d’assurer des services aux
mmunautés riveraines n’était pas pratiquée à l’époque de la conclusion
  traité. Il est très difficilement concevable que les Parties aient eu l’inten-
 n de préserver un droit ne découlant pas d’une pratique préexistante.
 Il est clair que le Costa Rica a certains besoins qui, pour être couverts,
pposent que des bateaux officiels empruntent le San Juan à des fins non
mmerciales. Ces besoins ne se traduisent toutefois pas en droits. Les
 rties devraient elles-mêmes conclure un accord à cet égard. La Cour
a pas à le faire pour elles. Comme elle a eu l’occasion de le relever dans
 passé, « [l]a Cour est appelée à interpréter les traités, non à les reviser »
  terprétation des traités de paix conclus avec la Bulgarie, la Hongrie et
  Roumanie, deuxième phase, avis consultatif, C.I.J. Recueil 1950,
 229).


       QUESTIONS RELATIVES AUX POUVOIRS DE RÉGLEMENTATION

15. Je suis entièrement d’accord avec la Cour pour dire que le titulaire
  droit de libre navigation est le Costa Rica. Je ne peux cependant pas
suivre lorsqu’elle range les propriétaires et les exploitants de bateaux
sta-riciens avec les passagers de ces bateaux, y compris les non-Costa-
ciens, dans une catégorie unique de personnes bénéficiant de ce droit
 rêt, par. 114). Je ne peux certainement pas convenir que ce soient les
teaux eux-mêmes qui exercent le droit de libre navigation (ibid.,
r. 113, 117, 120).

                                                                             77

 A mon avis, le droit de libre navigation accordé au Costa Rica est
ercé par des personnes, à savoir les propriétaires et les exploitants des
 teaux qui naviguent sur le San Juan. C’est le transporteur qui exerce le
oit de libre navigation.
 Les vendeurs et les acheteurs de biens peuvent profiter des possibilités
 ertes par le droit de libre navigation du Costa Rica, mais ils n’exercent
 s ce droit. Les touristes et les passagers ne font quant à eux qu’acheter
  service. On ne peut interpréter le traité de 1858 comme conférant le
oit perpétuel de libre navigation à des fins commerciales à ces per-
nnes, qui peuvent être des Costa-Riciens, des ressortissants de pays
 rs ou, éventuellement, des Nicaraguayens. On ne peut davantage l’inter-
éter comme leur conférant d’autres droits, comme celui de se soustraire
  régime des visas du Nicaragua, au nom du droit de libre navigation du
osta Rica sur le fleuve San Juan.
 16. L’obligation faite aux touristes et passagers voyageant sur le San
an à bord de bateaux costa-riciens d’être munis d’un visa entre dans le
amp des droits de réglementation que le Nicaragua tient du traité de
 58. Elle découle de ce que le Nicaragua a « le dominium et l’imperium
clusifs sur les eaux du fleuve San Juan » (arrêt, par. 44). Ce pouvoir de
glementation est distinct de ceux que détient le Nicaragua en matière de
 vigation sur le San Juan. Comme le fait observer la Cour, « la faculté
 ’a chaque Etat de délivrer ou de refuser des visas est une expression
ncrète des prérogatives dont il jouit afin de contrôler l’entrée des non-
 tionaux sur son territoire » (ibid., par. 113). Comme l’a établi la Cour
 ns l’affaire du Droit de passage, cela vaut même dans des cas où il y a
 erté de transit :
      « En raison de la tension existant alors dans le territoire indien
   intermédiaire, la Cour ne saurait considérer que le refus de passage
   opposé par l’Inde à la délégation proposée, ni le refus de visas aux
   ressortissants portugais d’origine européenne et aux Portugais d’ori-
   gine indienne au service du Gouvernement portugais aient été
   contraires à l’obligation qu’imposait à l’Inde le droit de passage du
   Portugal. La demande portugaise de droit de passage est subordon-
   née à la pleine reconnaissance et à l’exercice de la souveraineté de
   l’Inde sur le territoire intermédiaire, sans aucune immunité en faveur
   du Portugal. La Cour estime que le refus de passage opposé dans ces
   cas par l’Inde relevait en l’espèce de son pouvoir de réglementation
   et de contrôle du droit de passage du Portugal. » (Droit de passage
   sur territoire indien (Portugal c. Inde), fond, arrêt, C.I.J. Recueil
   1960, p. 45.)
17. La disposition concernant les visas peut toucher les intérêts écono-
ques des personnes dont l’activité est d’assurer le transport des tou-
tes et des passagers. Elle peut gêner certains touristes. Mais elle n’est
s incompatible avec le droit de libre navigation à des fins de commerce
e détient le Costa Rica. L’exercice de ce droit par le Costa Rica serait cer-
nement entravé si le Nicaragua refusait systématiquement de délivrer

                                                                          78

s visas aux bateliers ou à toute une catégorie de passagers, comme par
emple les touristes. Cela constituerait un abus manifeste de la disposi-
 n considérée. Tout droit peut donner lieu à des abus. Ce n’est cepen-
 nt pas une raison pour le mettre en question, encore moins pour le
er. La Cour elle-même reconnaît que l’obligation imposée par le Nica-
gua en matière de visas n’a pas entravé l’expansion du transport des
 ssagers par le Costa Rica sur le San Juan (arrêt, par. 116).
18. Selon le raisonnement de la Cour, le caractère discrétionnaire de la
culté qu’a chaque Etat de délivrer ou de refuser des visas est décisif
 ur établir que le Nicaragua ne saurait imposer l’obligation d’être muni
un visa aux personnes qui peuvent bénéficier du droit de libre naviga-
 n détenu par le Costa Rica. « Si ce bénéfice leur était refusé, la liberté
  navigation serait entravée. » (Ibid., par. 115.) Or, la Cour admet au
 ragraphe 118 que le Nicaragua peut refuser l’entrée sur son territoire
est-à-dire, suivant la logique du raisonnement qu’elle adopte, lui refu-
   le bénéfice du droit de libre navigation détenu par le Costa Rica) à
 e personne pour des raisons valables au regard de l’objectif poursuivi,
mme par exemple le maintien de l’ordre ou la protection de l’environ-
ment. Le Nicaragua « peut agir ainsi lorsque l’intéressé fait connaître
n identité » (ibid., par. 118). Il n’y aurait pas dans ce cas de violation du
oit de libre navigation. En d’autres termes, la Cour considère qu’un
 us dûment motivé d’autoriser une personne à entrer sur le territoire
 ait une violation du droit de libre navigation détenu par le Costa Rica
   se manifeste par le jeu du mécanisme des visas alors qu’il n’en serait
 s une s’il est signifié à l’intéressé à son arrivée. A mon avis, dans un cas
mme dans l’autre, il n’y aurait aucune violation du droit du Costa
 ca, étant donné que c’est le même pouvoir qui est exercé et que le
ractère discrétionnaire de ce pouvoir est le même.
Enfin, s’il était vrai que le visa obligatoire entrave la liberté de naviga-
 n du Costa Rica, alors il s’ensuivrait que le Nicaragua viole sa propre
 erté de navigation en appliquant cette disposition aux passagers des
 teaux nicaraguayens. La disposition réglementaire nicaraguayenne
ncernant les visas s’applique à tout non-Nicaraguayen, quelle que soit la
 tionalité du transporteur. Cette seule raison aurait à mon avis dû suf-
e pour que la Cour fasse droit au Nicaragua sur la question des visas.
19. La Cour admet que la disposition réglementaire imposant aux
 teaux costa-riciens de battre pavillon nicaraguayen n’entrave pas la
 erté de navigation. Cependant, la nature juridique de cette disposition
meure incertaine. Le Nicaragua a proposé à la Cour une vaste gamme
  choix à cet égard. Il a présenté la disposition en question comme un
 ribut de sa souveraineté et comme relevant de la pratique et de la cou-
me internationales. Aucune preuve d’une pratique étatique n’a été pré-
ntée à l’appui des affirmations du Nicaragua. La Cour se borne à dire
 e le Nicaragua peut appliquer cette mesure réglementaire « dans l’exer-
 e de ses pouvoirs souverains » (ibid., par. 132). La question est cepen-
 nt de savoir si cette disposition concernant le pavillon répond aux
 tres critères énoncés par la Cour en ce qui concerne les pouvoirs de

                                                                          79

glementation du Nicaragua (arrêt, par. 87). Je ne pense pas que le Nica-
gua soit parvenu à indiquer quel but légitime il cherche à poursuivre
 r ce moyen. Il y aurait clairement un but légitime si le Nicaragua
 geait des bateaux costa-riciens qu’ils battent pavillon costa-ricien,
ant donné que cela permettrait de les identifier. Les autorités nicara-
 ayennes pourraient en effet vouloir distinguer les bateaux costa-
 iens des leurs. En revanche, il semble que l’obligation faite aux
 teaux costa-riciens d’arborer le pavillon nicaraguayen ait pour seul
 t de réaffirmer la souveraineté du Nicaragua sur le San Juan. Aux
 es du Nicaragua, « battre pavillon nicaraguayen est un signe de
 pect pour la souveraineté de l’Etat hôte » (duplique du Nicaragua,
 215, par. 4.93). Etant donné que la souveraineté du Nicaragua sur le
 n Juan est incontestable, la disposition visée ne me semble servir
 cun objectif pratique. J’estime toutefois que le Costa Rica aurait pu
céder à la demande du Nicaragua par courtoisie.


                         PÊCHE DE SUBSISTANCE

20. A mon avis, de même que le traité de 1858 ne concernait pas les
placements effectués par les riverains sur le fleuve afin de faire face aux
cessités de la vie courante (voir paragraphe 13 ci-dessus), il n’a eu
cune incidence sur la pêche pratiquée à des fins de subsistance par les
 erains depuis la rive costa-ricienne du San Juan. Je ne suis pas
nvaincu que le Nicaragua ait le droit de réglementer cette pratique en
nt que telle. Néanmoins, les Parties devraient coopérer pour s’assurer
’elle ne franchit pas le seuil à partir duquel elle deviendrait une activité
mmerciale.

                                           (Signé) Leonid SKOTNIKOV.




                                                                         80

